United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1728
Issued: March 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2009 appellant filed a timely appeal from an April 24, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his request for an increased pay rate.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly determined appellant’s pay rate for
compensation purposes.
FACTUAL HISTORY
This case is before the Board for the second time. In a decision dated January 12, 2009,
the Board set aside July 30 and December 11, 2007 decisions denying appellant’s request for an

increased pay rate.1 The Board remanded the case for the Office to further develop the factual
evidence to determine whether he was entitled to premium pay for working weekends and
holidays. The Board noted that appellant had submitted an August 14, 2000 memorandum of
understanding from the employing establishment which provided that employees covered under
the agreement could receive premium pay for work performed after the first eight hours of
regularly scheduled work Monday through Friday and for work performed weekends and
holidays. The Board instructed the Office to request that the employing establishment explain
whether appellant was entitled to premium pay for work performed weekends and holidays based
on the August 14, 2000 memorandum of understanding.
By letter dated April 8, 2009, the employing establishment reviewed the August 2000
memorandum of understanding, entitled “Memorandum of Understanding on Elimination of
ROS(A) Personnel Work Rules.” It asserted that the memorandum applied only to personnel
working on vessels in reduced operational status and not to all civilian mariners. The employing
establishment explained that appellant was not assigned to a ship in reduced operational status
and thus was not covered under the August 14, 2000 memorandum of understanding. It
concluded that he was not entitled to premium pay.
By decision dated April 24, 2009, the Office denied appellant’s request that additional
premium pay for work performed weekends, holidays and at night be included in his pay rate. It
determined that the information from the employing establishment showed that he was not
assigned to a vessel operating at reduced capacity and thus the memorandum of understanding
providing premium pay for civilian mariners under limited circumstances was not applicable in
his case.
On appeal, appellant contends that he was entitled to premium pay, citing his pay stubs
and the August 2000 memorandum of understanding. He related that he understood that the
memorandum of understanding did not apply to all civilian mariners but indicated that “it applies
to personnel who are scheduled and assigned to work Saturdays, Sundays and Holidays.
Therefore it can be utilized to establish my entitlement to premium pay.”
LEGAL PRECEDENT
Section 8105(a) of the Federal Employees’ Compensation Act2 provides: “If the
disability is total, the United States shall pay the employee during the disability monthly
monetary compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.”3 Section 8110(b) of the Act provides that total disability
compensation will equal three fourths of an employee’s monthly pay when the employee has one
or more dependents.4 Pay rate for compensation purposes is defined in section 8101(4) as the
1

Docket No. 08-838 (issued January 12, 2009). The Office accepted that on November 5, 2002 appellant, then a
60-year-old able seaman, sustained an aggravation of lumbar degenerative disc disease in the performance of duty.
It paid him compensation for disability beginning March 10, 2004.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8105(a).

4

Id. at § 8110(b).

2

monthly pay at the time of injury, the time disability begins or the time disability recurs, if the
recurrence is more than six months after returning to full-time work, whichever is greater.5
Section 8114(e) of the Act provides that, in addition to annual base pay, certain items will
be included in the computation of pay, such as the value of subsistence and quarters, premium
pay and any form of remuneration in kind for services.6 Section 8114(e) specifically provides
that overtime pay is excluded in computing an employee’s monthly pay for compensation
purposes.7
When the job held at the time of injury includes elements of pay such as night or shift
differential, extra compensation for work on Sundays and holidays or pay for administratively
uncontrollable overtime, the Office must include the additional pay in the base pay.8
ANALYSIS
Appellant alleged that he was entitled to premium pay for work performed weekends and
holidays. As discussed, when the job held at the time of injury includes elements of pay such as
night or shift differential, extra compensation for work on Sundays and holidays or pay for
administratively uncontrollable overtime, the Office must include the additional pay in the base
pay.9
In support of his request for premium pay, appellant submitted an August 14, 2000
memorandum of understanding which provided that in certain circumstances employees covered
under the agreement received premium pay for work performed in excess of eight hours of
regularly scheduled work Monday through Friday and for work performed on weekends and
holidays. On prior appeal the Board determined that the Office had not sufficiently developed
whether he was entitled to premium pay for work performed on weekends and holidays based on
the provisions of the August 14, 2000 memorandum of understanding. The Board remanded the
case for the Office to obtain an explanation from the employing establishment regarding whether
the memorandum of understanding applied to appellant and established that he was entitled to
premium pay.
By letter dated April 8, 2009, the employing establishment explained that the
memorandum of understanding applied only to personnel working on vessels in reduced
operational status. It noted that appellant was not working on a ship in reduced operational
status and thus he was not covered under the provisions of the August 2000 memorandum of
understanding. The employing establishment asserted that he was not entitled to premium pay.
5

Id. at §§ 8101(4); 8114; see also 20 C.F.R. § 10.5(s).

6

Id. at § 8114(e).

7

Id.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.8(b)
(December 1995).
9

Id.

3

Appellant has not submitted any evidence showing that he worked on a vessel in reduced
operational status. Consequently, the Board finds that the Office properly denied appellant’s
claim that premium pay should be included in his pay rate as he has not submitted evidence
showing that he was entitled to premium pay under the terms of the August 2000 memorandum
of understanding.
On appeal, appellant contends that his pay stubs show that he was receiving premium pay
for weekends and holidays at the time of his injury. In the prior appeal, the Board noted that, by
letter dated October 31, 2007, the employing establishment explained that the codes on the pay
stubs represented his retention allowance and overtime pay rather than pay for work performed
on weekends and holidays.10 The employing establishment further provided that civilian
mariners did not receive Sunday premium pay, holiday pay or night differential. Appellant has
not established that the codes on his pay stubs represented pay for weekend and holiday work.
Appellant also asserts that the August 14, 2000 memorandum of understanding
establishes that he was entitled to premium pay. As discussed, however, the employing
establishment explained that it applied only to employees working on vessels in reduced
operational service. Appellant has not submitted any evidence showing that he was assigned to a
vessel in reduced operational service of that the employing establishment’s explanation was
incorrect and thus has not established the applicability of the August 14, 2000 memorandum of
understanding in determining his pay rate.
CONCLUSION
The Board finds that the Office properly determined appellant’s pay rate for
compensation purposes.

10

The Office included retention pay in calculating appellant’s pay rate. 5 U.S.C. § 8114(e) provides that overtime
pay is not included in determining monthly pay.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 24, 2009 is affirmed.
Issued: March 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

